IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                            No. 02-20094
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                 versus

GREGORY BATISE MOSLEY,

                                                                                      Defendant-
Appellant.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                                     USDC No. H-99-CR-609-1
                        ----------------------------------------------------------
                                           February 5, 2003

Before JONES, STEWART and DENNIS, Circuit Judges:

PER CURIAM:*

       The Federal Public Defender appointed to represent Gregory Batise Mosley has requested

leave to withdraw as counsel and has filed a brief as required by Anders v. California, 386 U.S. 738

(1967). Mosley has received a copy of counsel’s motion and brief and has not filed a response. Our

independent review of the brief and record discloses no nonfrivolous issue. Accordingly, the motion




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 02-20094
                                            -2-

for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.